ORDER OVERRULING OBJECTION OF FRANKLIN P. HAYS TO PRODUCTION OF DOCUMENTS
JAMES F. GORDON, District Judge.
This cause came on to be heard upon the Objection herein filed by Defendant, Franklin P. Hays, to the subpoena issued and served upon him requiring him to produce certain documents and to testify at a hearing scheduled for December 18, 1968.
Said Objection was asserted on the ground that the documents and testimony concerned communications between Insurance Investors Trust Company and the said Franklin P. Hays and his law firm, and that said communications were privileged communications between the corporation and its attorneys.
Counsel for Hays and Plaintiffs having been heard on the matter, and the Court having considered said Objection, the Court is of the opinion and hereby holds that the attorney-client privilege is not available against Plaintiff stockholders of Insurance Investors Trust Company. A corporate entity acts only for its stockholders, and they are entitled to see written communications and to inquire concerning oral communications between their corporation and its attorneys. Pattie Lea, Inc. v. District Court of The City and County of Denver, 423 P.2d 27 (Supreme Court of Colorado, en banc, 1967); Garner v. Wolfinbarger, 280 F.Supp. 1018 (N.D.Ala.1968); Gouraud v. Edison Gower Bell Telephone Company of Europe, Limited, 57 L.T.Ch. 498, 59 L.T. 813 (1888); Dennis & Sons, Ltd. v. West Norfolk Farmers Manure & Chemical Company, Ltd., 2 All E.R. 94, 112 L.J.Ch. 239, 169 L.T. 74, 59 TLR 298, 87 Sol.Jo. 211 (1943).
It is therefore, ordered, adjudged and decreed that said Objection filed by Franklin P. Hays herein to Plaintiff’s subpoena requiring him to produce documents and to testify concerning communications between Insurance Investors Trust Company and Franklin P. Hays and other members of his law firm be and the same is hereby overruled.